FORM 6-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2008 Commission File Number: 001-33840 WSP HOLDINGS LIMITED No. 38 Zhujiang Road Xinqu, Wuxi Jiangsu Province Peoples Republic of China (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- N/A WSP HOLDINGS LIMITED Form 6-K TABLE OF CONTENTS Page Signature 3 Exhibit 99.1  Press Release 4 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. WSP HOLDINGS LIMITED By: /s/ Longhua Piao Name: Longhua Piao Title: Chairman and Chief Executive Officer Date: July 28, 2008 3
